Title: To George Washington from George Skene Keith, 1 July 1791
From: Keith, George Skene
To: Washington, George



Sir
Keith hall by Aberdeen N. Britain July 1st 1791

A Clergyman of the Church of Scotland takes the Liberty of writing your Excellency on a subject interesting to mankind—and begs you will accept of the small publication which accompanies this Letter—The subject is at present under discussion in the Assembly of the United States: and the Author would not have troubled your Excellency, if he had not bestowed more labour on that subject than he believes any man existing has done.
A Copy in Manuscript was sent you about 9 months ago to the Care of Dr Nesbit Principal of Carlisle College near Philadelphia as the author has been long in terms of intimacy with that Gentleman—But as it may have been miscarried, a copy of the publication is now forwarded to your Excellency.

The writer of this is Nephew to the late Reverend Mr John Barclay, Rector of St Luke parish Maryland, who was honoured with the Friendship—or at least much indebted to the patronage, of your Excellency—Soon after his first settlement in Virginia he married a couple without the consent of their parents—Your Excellency saved him from the consequences; and though he lived not to see your Glory, in a public character, he spoke and wrote of you in a becoming manner—His Nephew therefore has a private motive for writing you—And has the honour to be with very high Esteem Sir Your Excellencys Most Obedt Servt

Geo: Skene Keith

